      Case 2:20-cv-00025 Document 7 Filed on 05/20/20 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  May 21, 2020
                        UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                         SOUTHERN DISTRICT OF TEXAS
                           CORPUS CHRISTI DIVISION

ABEL AARON BENAVIDES,                       §
                                            §
        Plaintiff,                          §
VS.                                         § CIVIL ACTION NO. 2:20-CV-025
                                            §
FREEDOM MORTGAGE                            §
CORPORATION,                                §
                                            §
        Defendant.                          §

                             ORDER DISMISSING CASE

      On this date, the above-captioned case was called in open court pursuant to the

Court’s Order to Show Cause (D.E. 5). Plaintiff failed to appear in person or by attorney.

Therefore, this action is DISMISSED WITHOUT PREJUDICE for want of prosecution.

      ORDERED this 20th day of May, 2020.

                                             ___________________________________
                                             NELVA GONZALES RAMOS
                                             UNITED STATES DISTRICT JUDGE




1/1
